 

Exhibit 10.19

AMENDED AND RESTATED 2018 STOCK INCENTIVE PLAN

OF

RESIDEO TECHNOLOGIES, INC. AND ITS AFFILIATES

 

 

ARTICLE I

ESTABLISHMENT AND PURPOSE

 

1.1 Purpose. The purpose of this Amended and Restated 2018 Stock Incentive Plan
of Resideo Technologies, Inc. and its Affiliates (as amended and restated, the
“Plan”) is to enable the Company to achieve superior financial performance, as
reflected in the performance of its Common Stock and other key financial or
operating indicators by (a) providing incentives and rewards to certain
Employees and Other Service Providers who are in a position to contribute
materially to the success and long-term objectives of the Company, (b) aiding in
the recruitment and retention of Employees and Other Service Providers of
exceptional ability, (c) providing Employees and Other Service Providers an
opportunity to acquire or expand equity interests in the Company, and (d)
promoting the growth and success of the Company’s business by aligning the
financial interests of Employees and Other Service Providers with that of the
other stockholders of the Company. Towards these objectives, the Plan provides
for the grant of Stock Options, Stock Appreciation Rights, Restricted Stock
Units, Restricted Stock, Other Stock-Based Awards and Cash-Based Awards.

1.2 Original Plan; Effective Date. The original 2018 Stock Incentive Plan of
Resideo Technologies, Inc. and its Affiliates (the “Original Plan”) was
effective as of the effective date of the Company’s Registration Statement on
Form 10 filed with the Securities and Exchange Commission in connection with the
distribution of its Shares by Honeywell International Inc. (the “Effective
Date”).  The Board adopted the amended and restated Plan on December 21, 2018
(the “Restatement Date”). References contained herein to the “Plan” shall refer
to the Original Plan, as amended and restated on the Restatement Date.

ARTICLE II

DEFINITIONS

 

For purposes of the Plan, the following terms have the following meanings:

2.1 “1933 Act” means the Securities Act of 1933, as amended, and the regulations
and interpretations thereunder.

2.2 “Affiliate” means (a) any subsidiary of the Company of which at least 50
percent of the aggregate outstanding voting common stock or capital stock is
owned directly or indirectly by the Company, (b) any other parent of a
subsidiary described in clause (a), or (c) any other entity in which the Company
has a substantial ownership interest and which has been designated as an
Affiliate by the Committee in its sole discretion.



--------------------------------------------------------------------------------

 

2.3 “Award” means any form of incentive or performance award granted under the
Plan, whether singly or in combination, to a Participant by the Committee
pursuant to any terms and conditions that the Committee may establish and set
forth in the applicable Award Agreement. Awards granted under the Plan may
consist of: (a) “Stock Options” awarded pursuant to Section 4.3; (b) “Stock
Appreciation Rights” awarded pursuant to Section 4.3; (c) “Restricted Stock
Units” awarded pursuant to Section 4.4; (d) “Restricted Stock” awarded pursuant
to Section 4.4; (e) “Other Stock-Based Awards” awarded pursuant to Section 4.5;
and (f) “Cash-Based Awards” awarded pursuant to Section 4.6.

2.4 “Award Agreement” means the document issued, either in writing or an
electronic medium, to a Participant evidencing the grant of an Award and that
sets out the terms and conditions of such Award.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cash-Based Award” means an award issued pursuant to Section 4.6.

2.7 “Cause” has the meaning assigned to such term in any severance plan of the
Company or an Affiliate, in each case, that is applicable to such Participant as
of immediately prior to the Termination of Service; provided, that if no such
agreement exists, or if such term is not defined in such agreement, “Cause”
means any of the following: (i) clear evidence of a significant violation of the
Company’s Code of Business Conduct; (ii) a fraud committed against the Company;
(iii) the misappropriation, embezzlement or reckless or willful destruction of
Company property; (iv) the willful failure to perform, or gross negligence in
the performance of, duties; (v) the conviction (treating a nolo contendere plea
as a conviction) of a felony (whether or not any right to appeal has been or may
be exercised); (vi) the knowing falsification of any records or documents of the
Company; (vii) a significant breach of any statutory or common law duty of
loyalty to the Company; (viii) intentional and improper conduct significantly
prejudicial to the business of the Company; (ix) the failure to cooperate fully
in a Company investigation or the failure to be fully truthful when providing
evidence or testimony in such investigation; or (x) the violation of Company
rules and policies that, based on a single occurrence, might not meet the
significance thresholds of (i), (vii) or (viii) above, but that shall, for
purposes of such significance thresholds, be deemed to constitute a violation
thereof in the event any such violation occurs more than once. Cause shall be
determined by the Committee for Reporting Persons or by the Company for all
other Participants, in its sole and absolute discretion.

2.8 “Change in Control” means (a) any one person, or more than one person acting
as a group (as defined under U.S. Department of Treasury Regulation (“Treasury
Regulation”) § 1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company; or (b) any one person, or more than one person acting as a group (as
defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or (c) a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or (d) any

2



--------------------------------------------------------------------------------

 

one person, or more than one person acting as a group (as defined in Treasury
Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company and its subsidiaries on a consolidated basis
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of the Company and its
subsidiaries on a consolidated basis immediately before such acquisition or
acquisitions. For purposes of clause (d), “gross fair market value” means the
value of the assets of the Company and its subsidiaries on a consolidated basis,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. The foregoing clauses (a) through (d)
shall be interpreted in a manner that is consistent with the Treasury
Regulations promulgated pursuant to Section 409A of the Code so that all, and
only, such transactions or events that could qualify as a “change in control
event” within the meaning of Treasury Regulation § 1.409A-3(i)(5)(i) shall be
deemed to be a Change in Control for purposes of this Plan.

2.9 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

2.10 “Committee” means the compensation committee of the Board or any successor
committee or subcommittee of the Board or other committee or subcommittee
designated by the Board, which committee or subcommittee is comprised solely of
two or more persons who are Non-Employee Directors within the meaning of Rule
16b-3(b)(3) under the Exchange Act.

2.11 “Common Stock” means the common stock of the Company.

2.12 “Company” means Resideo Technologies, Inc. and its successors.

2.13 “Disabled” and “Disability,” with respect to a Participant, have the
meanings assigned to such terms under the long-term disability plan maintained
by the Company or an Affiliate in which such Participant is covered at the time
the determination is made, and if there is no such plan, mean the permanent
inability as a result of accident or sickness to perform any and every duty
pertaining to such Participant’s occupation or employment for which the
Participant is suited by reason of the Participant’s previous training,
education and experience; provided, that, to the extent an Award subject to
Section 409A of the Code shall become payable upon a Participant’s Disability, a
Disability shall not be deemed to have occurred for such purposes unless the
circumstances would also result in a “disability” within the meaning of Section
409A of the Code, unless otherwise provided in an Award Agreement.

2.14 “Dividend Equivalent” means an amount equal to the cash dividend or the
Fair Market Value of the stock dividend that would be paid on each Share
underlying an Award if the Share were duly issued and outstanding on the date on
which the dividend is payable.

2.15 “Employee” means any individual who performs services as an employee of the
Company or an Affiliate.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations and interpretations thereunder.

3



--------------------------------------------------------------------------------

 

2.17 “Executive Level Employee” means any individual who is designated as an
officer of the Company by the Board, whether or not that individual is in a
direct reporting relationship to the Company’s Chief Executive Officer.

2.18 “Exercise Price” means the price of a Share, as fixed by the Committee,
that may be purchased under a Stock Option or with respect to which the amount
of any payment pursuant to a Stock Appreciation Right is determined.

2.19 “Fair Market Value” means, except as otherwise provided in the applicable
Award Agreement, (a) with respect to any property other than Shares, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee and (b) with respect to
Shares, as of any date, (i) the average (mean) of the highest and lowest sales
prices of a Share, as reported on the New York Stock Exchange (or any other
reporting system selected by the Committee, in its sole discretion) on the date
as of which the determination is being made or, if no sale of Shares is reported
on this date, on the most recent preceding day on which there were sales of
Shares reported or (ii) in the event there shall be no public market for the
Shares on such date, the fair market value of the Shares as determined in good
faith by the Committee.

2.20 “GAAP” means U.S. generally accepted accounting principles.

2.21 “Good Reason” has the meaning assigned to such term in any written
individual agreement between the Company or an Affiliate and the Participant in
which such term is defined and in the absence of any such written agreement, has
the meaning assigned to such term in any severance plan of the Company or an
Affiliate, in each case, that is applicable to such Participant, in each case,
as of immediately prior to the Change in Control (but assuming that a Change in
Control has occurred for purposes of such agreement or plan); provided, that if
no such agreement exists, or if such term is not defined in such agreement,
“Good Reason” means, without the Participant’s consent, (a) a material reduction
in the Participant’s base salary and, as to a Participant who is an Executive
Level Employee, annual target bonus in effect immediately prior to the Change in
Control (other than a reduction that is generally applicable to all salaried and
non-union hourly employees of the Company); (b) the permanent elimination of the
Participant’s position, not including a transfer pursuant to the sale of a
facility or line of business, provided the Participant is offered substantially
comparable employment with the successor employer; (c) in the case of a
Participant who is an Executive Level Employee, a material adverse change to the
Participant’s position, function, responsibilities or reporting level, or in the
standard of performance required of the Participant, as determined immediately
prior to a Change in Control; (d) a material change in the geographic location
at which the Participant must perform his or her services from the location the
Participant was required to perform such services immediately prior to a Change
in Control; or (e) an action by the Company that under applicable law
constitutes constructive discharge. Notwithstanding the foregoing, Good Reason
shall not be deemed to have occurred unless the Participant provides written
notice to the Company identifying the event or omission constituting the reason
for a Good Reason termination within ninety (90) days following the first
occurrence of such event or omission. Within thirty (30) days after such notice
has been provided to the Company, the Company shall have the opportunity, but
shall have no obligation, to cure such event or conditions that give rise to a
Good Reason termination. If the Company fails to cure the events or conditions
giving rise

4



--------------------------------------------------------------------------------

 

to a Participant’s Good Reason termination by the end of the thirty (30) day
cure period, the Participant’s employment shall be terminated effective as of
the expiration of such thirty (30) day cure period unless the Participant has
withdrawn such Good Reason termination notice.

2.22 “Incentive Stock Option” means a Stock Option granted under Section 4.3 of
the Plan that meets the requirements of Section 422 of the Code and is
designated in the Award Agreement to be an Incentive Stock Option.

2.23 “Non-Employee Director” means any member of the Board, elected or
appointed, who is not an Employee. An individual who is elected to the Board at
a meeting of the stockholders of the Company shall be deemed to be a member of
the Board as of the date of the meeting.

2.24 “Nonqualified Stock Option” means any Stock Option granted under Section
4.3 of the Plan that is not an Incentive Stock Option.

 

2.25“Other Service Provider” means an individual providing services to the
Company as an independent contractor or consultant and who is not an Employee or
a Non-Employee Director.

 

2.26 “Other Stock-Based Award” means an Award granted under Section 4.5 and
denominated in Shares.

 

2.27 “Participant” means an Employee or Other Service Provider who has been
granted an Award under the Plan.

 

2.28 “Reporting Person” means an Employee who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.

 

2.29 “Restricted Stock” means Shares issued pursuant to Section 4.4 that are
subject to any restrictions that the Committee, in its discretion, may impose.

 

2.30 “Restricted Stock Unit” means a right granted under Section 4.4 to acquire
Shares or an equivalent amount in cash that is subject to any restrictions that
the Committee, in its discretion, may impose.

 

2.31  “Retirement” means, except as otherwise determined by the Committee or as
required by local law applicable to a Participant, the Termination of Service on
or after attainment of age 55 with 10 years of service with the Company and its
Affiliates, other than on account of an involuntary Termination of Service for
Cause, provided however, that the Participant has advised the Company’s
corporate secretary in writing no less than six (6) months prior to such
Retirement that he or she is considering retirement. For purposes of this
Section, “years of service” is determined using the Participant’s most-recent
adjusted service date, as reflected at the Participant’s Termination of Service
in the Company’s records.  Notwithstanding any provision to the contrary in this
Plan or any Award Agreement, any continued or extended vesting and/or exercise
period that would otherwise be available upon a Participant’s Retirement under
an Award granted on or after the Restatement Date shall not apply to any such
Awards granted to any Participant resident in Europe, the Middle East or Africa
or any other country where a continued or extended vesting and/or exercise
period due to Retirement would violate age discrimination rules and regulations.

5



--------------------------------------------------------------------------------

 

 

2.32 “Share” means a share of Common Stock.

2.33 “Stock Appreciation Right” means a right granted under Section 4.3 to an
amount in cash or a number of Shares with a Fair Market Value equal to the
excess of the Fair Market Value of the Shares on the date on which the Stock
Appreciation Right is exercised over the applicable Exercise Price (with any
fractional Shares treated in accordance with Section 5.5).

2.34 “Stock Option” means a right granted under Section 4.3 to purchase from the
Company a stated number of Shares at the applicable Exercise Price. Stock
Options awarded under the Plan may be in the form of Incentive Stock Options or
Nonqualified Stock Options.

2.35 “Termination of Service” means the date of cessation of a Participant’s
provision of services to the Company and its Affiliates for any reason, with or
without Cause, as determined by the Company; provided, that a Participant will
be deemed to have incurred a Termination of Service on the date that such
Participant provides notice of termination to the Company and its Affiliates.
Except as otherwise provided in an Award Agreement, (a) termination of service
shall be determined without regard to any statutory or contractual notice
periods for termination of employment, dismissal, redundancy, and similar
events, and (b) if an Employee’s employment is terminated under circumstances
that entitle the Employee to severance benefits pursuant to any applicable
severance plan of the Company or an Affiliate in which the Employee
participates, the Employee’s employment relationship with the Company and its
Affiliates shall cease on the day prior to the date that severance benefits
become payable under the terms of the applicable severance plan without regard
to any delay in payment required by Section 409A of the Code. Notwithstanding
the foregoing, (x) if an Affiliate ceases to be an Affiliate while an Award
granted to a Participant who provides services to such Affiliate is outstanding,
the Committee may, in its discretion, deem such Participant to have a
Termination of Service on the date the Affiliate ceases to be an Affiliate or on
a later date specified by the Committee; (y) the Committee shall make any
determination described in clause (x) before or not more than a reasonable
period after the date the Affiliate ceases to be an Affiliate; and (z) each such
Participant’s Termination of Service shall be treated as an involuntary
termination not for Cause. For purposes of clarification, any non-qualified
deferred compensation (within the meaning of Section 409A of the Code) payable
to the Participant upon a Termination of Service pursuant to the terms and
conditions of this Plan shall be paid to the Participant upon a “separation from
service” as determined in accordance with Section 409A of the Code without the
imposition of additional taxes or penalties.

6



--------------------------------------------------------------------------------

 

ARTICLE III

ADMINISTRATION

 

3.1 The Committee. The Plan shall be administered by the Committee.

3.2 Authority of the Committee. The Committee shall have authority, in its sole
and absolute discretion and subject to the terms of the Plan, to (a) interpret
the Plan; (b) prescribe the rules and regulations that it deems necessary for
the proper operation and administration of the Plan, and amend or rescind any
existing rules or regulations relating to the Plan; (c) select Employees and
Other Service Providers to receive Awards under the Plan; (d) determine the form
of Awards, the number of Shares subject to each Award, all the terms and
conditions of an Award including, without limitation, the conditions on exercise
or vesting, the designation of Stock Options as Incentive Stock Options or
Nonqualified Stock Options and the terms of Award Agreements; (e) determine
whether Awards shall be granted singly, in combination or in tandem; (f)
establish and administer performance criteria in respect of any Awards that are
subject to performance-based vesting or settlement; (g) waive or amend any
terms, conditions, restrictions or limitations on an Award, except that the
prohibition on the repricing of Stock Options and Stock Appreciation Rights, as
described in Section 4.3(g), may not be waived; (h) in accordance with Article
V, make any adjustments to the Plan (including but not limited to adjustment of
the number of Shares available under the Plan or any Award) and any Award
granted under the Plan that may be appropriate; (i) provide for the deferred
payment of Awards and the extent to which payment shall be credited with
Dividend Equivalents; (j) determine whether Awards may be transferable to family
members, a family trust, a family partnership or otherwise; (k) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, Shares or other property; (l) interpret, administer, reconcile any
inconsistency in, correct any default in and/or supply any omission in, the Plan
and any instrument or agreement relating to (including any Award Agreement), or
Award made under, the Plan; (m) waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate any Award; (n)
accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; (o) establish any provisions that the Committee may
determine to be necessary in order to implement and administer the Plan in
foreign countries; and (p) take any and all other actions it deems necessary or
advisable for the proper operation or administration of the Plan.

3.3 Effect of Determinations. All determinations of the Committee shall be
final, binding and conclusive on all persons having an interest in the Plan.

3.4 Delegation of Authority. The Committee, in its discretion and consistent
with applicable law and regulations, may delegate its authority and duties under
the Plan to one or more subcommittees of the Committee or to the Chief Executive
Officer of the Company or any other individual or committee as it deems to be
advisable, under any conditions and subject to any limitations that the
Committee may establish. Only the Committee (or a subset thereof), however,
shall have authority to grant and administer Awards to Reporting Persons and any
delegate of the Committee.

7



--------------------------------------------------------------------------------

 

3.5 Employment of Advisors. The Committee may select and employ attorneys,
consultants, accountants and other advisors at the Company’s expense (and may
determine the compensation thereof), and the Committee, the Company, and the
officers and directors of the Company may rely upon the advice, opinions or
valuations of the advisors employed.

3.6 No Liability. No member of the Committee, nor any person acting as a
delegate of the Committee with respect to the Plan, shall be liable for any
losses resulting from any action taken or omitted to be taken, interpretation or
construction made in good faith with respect to the Plan or any Award granted
under the Plan.

ARTICLE IV

AWARDS

 

4.1 Eligibility. All Employees, and such Other Service Providers as may be
designated by the Committee from time to time, are eligible to receive Awards
granted under the Plan, except as otherwise provided in this Article IV.

4.2 Form of Awards. Awards shall be in the form determined by the Committee, in
its discretion, and shall be evidenced by an Award Agreement. Awards may be
granted singly or in combination or in tandem with other Awards.

4.3 Stock Options and Stock Appreciation Rights. The Committee may grant Stock
Options and Stock Appreciation Rights under the Plan to those Employees and
Other Service Providers whom the Committee may from time to time select, in the
amounts and pursuant to the other terms and conditions that the Committee, in
its discretion, may determine and set forth in the Award Agreement, subject to
the provisions below:

 

(a)

Form. Stock Options granted under the Plan shall, at the discretion of the
Committee and as set forth in the Award Agreement, be in the form of Incentive
Stock Options, Nonqualified Stock Options, or a combination of the two. If an
Incentive Stock Option and a Nonqualified Stock Option are granted to the same
Participant under the Plan at the same time, the form of each shall be clearly
identified, and they shall be deemed to have been granted in separate grants. In
no event shall the exercise of one Award affect the right to exercise the other
Award. Stock Appreciation Rights may be granted either alone or in connection
with concurrently or previously issued Nonqualified Stock Options.

8



--------------------------------------------------------------------------------

 

 

(b)

Exercise Price. Other than with respect to Stock Options that are assumed,
converted or substituted as a result of the acquisition of another company by
the Company or an Affiliate or a combination of the Company or an Affiliate with
another company, the Committee shall set the Exercise Price of Stock Options or
Stock Appreciation Rights granted under the Plan at a price that is equal to or
greater than the Fair Market Value of a Share on the date of grant, subject to
adjustment as provided in Section 5.3. The Exercise Price of Incentive Stock
Options, however, shall be equal to or greater than 110 percent of the Fair
Market Value of a Share on the date of grant if the Participant receiving the
Stock Options owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Company or of any subsidiary or
parent corporation of the Company, as defined in Section 424 of the Code. The
Exercise Price of a Stock Appreciation Right granted in tandem with a Stock
Option shall be equal to the Exercise Price of the related Stock Option. The
Exercise Price of a Stock Option or Stock Appreciation Right shall be set forth
in the Award Agreement.

 

(c)

Term and Timing of Exercise. Except as otherwise provided in an Award Agreement,
Stock Options and Stock Appreciation Rights shall lapse not later than 10 years
after the date of grant, as determined by the Committee at the time of grant.
Except as otherwise provided in an Award Agreement or other subsequent agreement
between a Participant and the Company or an Affiliate, each Stock Option or
Stock Appreciation Right granted under the Plan shall be exercisable in whole or
in part, subject to the following conditions:  

 

(i)

The date on which any Award of Stock Options or Stock Appreciation Rights to a
Participant may first be exercised shall be set forth in the Award Agreement.

 

(ii)

A Stock Appreciation Right granted in tandem with a Stock Option shall be
subject to the same terms and conditions as the related Stock Option and shall
be exercisable only to the extent that the related Stock Option is exercisable.

 

(iii)

Stock Options and Stock Appreciation Rights shall vest and remain exercisable as
follows, subject to Section 5.4:



9



--------------------------------------------------------------------------------

 

Event

Vesting

Exercise Period for Vested Awards

Death

Immediate vesting as of death (in the case of Awards made on or after the
Restatement Date, including if death occurs during any post-Retirement continued
vesting period).

Expires earlier of (i) original expiration date, or (ii) 3 years after death (in
the case of Awards made on or after Restatement Date, clause (ii) shall include
instances where death occurs during any post-Retirement continued vesting
period).

Disability

Immediate vesting as of Termination of Service due to the incurrence of
Disability.

Expires earlier of (i) original expiration date, or (ii) 3 years after
Termination of Service due to Disability.

Retirement

(Applicable to Awards granted prior to the Restatement Date)

Unvested Awards forfeited as of Retirement.

Expires earlier of (i) original expiration date or (ii) 3 years after
Retirement.

Retirement*

(Applicable to Awards granted on or after Restatement Date)

Unvested Awards continue to vest in accordance with original vesting schedule
following Retirement.

Expires on the original expiration date.

Voluntary Termination of Service (other than covered by Retirement)

Unvested Awards forfeited as of Termination of Service.

Expires earlier of (i) original expiration date, or (ii) 30 days after
Termination of Service.

Involuntary Termination of Service not for Cause

Unvested Awards forfeited as of Termination of Service

Expires earlier of (i) original expiration date, or (ii) 1 year after
Termination of Service.

Involuntary Termination of Service for Cause

Unvested Awards forfeited as of Termination of Service

Vested Awards immediately cancelled.

* Except as otherwise provided in an Award Agreement, if a Participant’s
Retirement results in the continued vesting of such Award, as a condition
thereof the Participant agrees that for the remainder of any applicable
continued vesting period, he or she shall: (x) remain available to provide
service to the Company on an as-requested basis (which service, for purposes of
compliance with Section 409A of the Code, shall not exceed 20% of the
Participant’s pre-Termination of Service level of Service to the Company) and
(y) execute, in the discretion of the Company, a non-competition agreement in
favor of the Company in the form provided by the Company.

10



--------------------------------------------------------------------------------

 

 

(iv)

Stock Options and Stock Appreciation Rights of a deceased Participant may be
exercised only by the estate of the Participant or by the person given authority
to exercise the Stock Options or Stock Appreciation Rights by the Participant’s
will or by applicable laws of descent and distribution. If a Stock Option or
Stock Appreciation Right is exercised by the executor or administrator of a
deceased Participant’s estate, or by the person or persons to whom the Stock
Option or Stock Appreciation Right has been transferred by the Participant’s
will or the applicable laws of descent and distribution, the Company shall be
under no obligation to deliver Shares or cash until the Company is satisfied
that the person exercising the Stock Option or Stock Appreciation Right is the
duly appointed executor or administrator of the deceased Participant’s estate or
the person to whom the Stock Option or Stock Appreciation Right has been
transferred by the Participant’s will or by applicable laws of descent and
distribution.

 

(d)

Payment of Exercise Price. The Exercise Price of a Stock Option must be paid in
full when the Stock Option is exercised. Stock certificates shall be registered
and delivered only upon receipt of payment. Payment of the Exercise Price may be
made in cash or by certified check, bank draft, wire transfer, or postal or
express money order. No portion of the Exercise Price of a Stock Option may be
paid from the proceeds of a loan of cash from the Company to the Participant. In
addition, the Committee may also permit payment of all or a portion of the
Exercise Price to be made by any other method, provided, that, for Awards to
Reporting Persons, permissible methods shall be set forth in the applicable
Award Agreement, including:

 

(i)

Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale proceeds with respect to the portion of the Shares to
be acquired having a Fair Market Value on the date of exercise equal to the sum
of the applicable portion of the Exercise Price being so paid; or

 

(ii)

Tendering (actually or by attestation) to the Company previously acquired Shares
that have been held by the Participant for at least six months, subject to
paragraph (d)(v), and that have a Fair Market Value on the day prior to the date
of exercise equal to the applicable portion of the Exercise Price being so paid;
or

 

(iii)

Instructing the Company to withhold Shares that would otherwise be issued having
a Fair Market Value on the date of exercise equal to the applicable portion of
the Exercise Price being so paid (provided such withholding has been expressly
authorized by the Committee); or

 

(iv)

Any combination of the methods described in paragraphs (i), (ii), and (iii).

 

(v)

The Committee, in consideration of applicable accounting standards, may waive
any holding period on Shares required to tender pursuant to paragraph (d)(ii) or
prohibit withholding pursuant to paragraph (d)(iii).

11



--------------------------------------------------------------------------------

 

 

(e)

Incentive Stock Options. Incentive Stock Options granted under the Plan shall be
subject to the following additional conditions, limitations, and restrictions:

 

(i)

Eligibility. Incentive Stock Options may be granted only to Employees of the
Company or an Affiliate that is a subsidiary or parent corporation of the
Company, within the meaning of Section 424 of the Code.

 

(ii)

Timing of Grant. No Incentive Stock Option shall be granted under the Plan after
the 10-year anniversary of the date on which the Plan is adopted by the Board
or, if earlier, the date on which the Plan is approved by the Company’s
shareowners.

 

(iii)

Amount of Award. The aggregate Fair Market Value as of the date of grant of the
Shares with respect to which the Incentive Stock Options awarded to any
Participant first become exercisable during any calendar year may not exceed
$100,000. For purposes of this $100,000 limit, the Participant’s Incentive Stock
Options under this Plan and all other plans maintained by the Company and its
Affiliates shall be aggregated. To the extent any Incentive Stock Option would
exceed the $100,000 limit, the Incentive Stock Option shall afterwards be
treated as a Nonqualified Stock Option for all purposes.

 

(iv)

Timing of Exercise. If the Committee exercises its discretion in the Award
Agreement to permit an Incentive Stock Option to be exercised by a Participant
more than three months after the Participant has ceased being an Employee (or
more than 12 months if the Participant is permanently and totally disabled,
within the meaning of Section 22(e) of the Code), the Incentive Stock Option
shall be treated as a Nonqualified Stock Option for all purposes following the
date that is three months after the Participant has ceased being an Employee (or
12 months after the Participant is determined to be permanently and totally
disabled, within the meaning of Section 22(e) of the Code). For purposes of this
paragraph (e)(iv), an Employee’s employment relationship shall be treated as
continuing intact while the Employee is on military leave, sick leave, or
another approved leave of absence if the period of leave does not exceed 90
days, or a longer period to the extent that the Employee’s right to reemployment
with the Company or an Affiliate is guaranteed by statute or by contract. Where
the period of leave exceeds 90 days and the Employee’s right to reemployment is
not guaranteed by statute or contract, the employment relationship shall be
deemed to have ceased on the 91st day of the leave.

 

(v)

Transfer Restrictions. In no event shall the Committee permit an Incentive Stock
Option to be transferred by a Participant other than by will or the applicable
laws of descent and distribution, and any Incentive Stock Option awarded under
this Plan shall be exercisable only by the Participant during the Participant’s
lifetime.

12



--------------------------------------------------------------------------------

 

 

(f)

Exercise of Stock Appreciation Rights. Upon exercise, Stock Appreciation Rights
may be redeemed for cash or Shares or a combination of cash and Shares, in the
discretion of the Committee, and as described in the Award Agreement. Cash
payments shall be equal to the excess of the Fair Market Value of a Share on the
date of exercise over the Exercise Price for each Share for which a Stock
Appreciation Rights was exercised. If the Stock Appreciation Right is redeemed
for Shares, the Participant shall receive a number of Shares equal to the
quotient of the cash payment amount divided by the Fair Market Value of a Share
on the date of exercise (with any fractional Shares to be treated in accordance
with Section 5.5).

 

(g)

Certain Prohibitions. The following terms or actions shall not be permitted with
respect to any Award of Stock Options or Stock Appreciation Rights:

 

(i)

No Repricing. Except as otherwise provided in Section 5.3, in no event shall the
Committee decrease the Exercise Price of a Stock Option or Stock Appreciation
Right after the date of grant, or cancel outstanding Stock Options or Stock
Appreciation Rights and grant replacement Stock Options or Stock Appreciation
Rights with a lower Exercise Price than that of the replaced Stock Options or
Stock Appreciation Rights or other Awards, or purchase underwater Stock Options
from a Participant for cash or replacement Awards without first obtaining the
approval of the Company’s stockholders in a manner that complies with the rules
of the New York Stock Exchange.

 

(ii)

No Dividend Equivalents. The Committee shall not provide for the payment of
Dividend Equivalents with respect to Stock Options or Stock Appreciation Rights.

 

(iii)

No Reload Options. The Committee shall not grant Stock Options or Stock
Appreciation Rights that have reload features under which the exercise of a
Stock Option or Stock Appreciation Right by a Participant automatically entitles
the Participant to a new Stock Option or Stock Appreciation Right.

 

(iv)

No Additional Deferral Features. The Committee shall not grant Stock Options or
Stock Appreciation Rights that have “additional deferral features” as described
in Section 409A of the Code, thereby subjecting the Stock Option or Stock
Appreciation Right to the requirements of Section 409A.

4.4 Restricted Stock Units and Restricted Stock. The Committee may grant
Restricted Stock Units and Restricted Stock under the Plan to those Employees
and Other Service Providers whom the Committee may from time to time select, in
the amounts and pursuant to the terms and conditions that the Committee, in its
discretion, may determine and set forth in the Award Agreement, subject to the
provisions below:

13



--------------------------------------------------------------------------------

 

 

(a)

Grant of Restricted Stock Units. The Committee may grant Restricted Stock Units
to any Employee or Other Service Provider, which are denominated in, valued in
whole or in part by reference to, or otherwise related to, Shares. The Committee
shall determine, in its discretion, the terms and conditions that apply to
Restricted Stock Units granted pursuant to this Section 4.4, including whether
and how Dividend Equivalents shall be credited with respect to any Award. The
terms and conditions of the Restricted Stock Units shall be set forth in the
applicable Award Agreement.

 

(b)

Grant of Restricted Stock. As soon as practicable after Restricted Stock has
been granted, certificates for all Shares of Restricted Stock shall be
registered in the name of the Participant and held for the Participant by the
Company. The Participant shall have all rights of a stockholder with respect to
the Shares, including the right to vote and to receive dividends or other
distributions, except that the Shares may be subject to a vesting schedule and
forfeiture and, except as otherwise provided in Section 7.1, may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed until the
restrictions are satisfied or lapse.

 

(c)

Dividends and Dividend Equivalents. At the discretion of the Committee and as
described in the Award Agreement, dividends issued on Shares of Restricted Stock
may be paid immediately or withheld and deferred in the Participant’s account.
In the event of a payment of dividends on Common Stock, to the extent
permissible under Section 409A of the Code, the Committee may credit Restricted
Stock Units with Dividend Equivalents. Except as otherwise described in the
Award Agreement or determined by the Committee, Dividend Equivalents may be
withheld and deferred in the Participant’s account subject to a vesting
schedule, or used to credit additional Restricted Stock Units that vest on the
same schedule and subject to any other conditions as the underlying Restricted
Stock Units. The Committee shall determine any terms and conditions on deferral
of Dividend Equivalents.

 

(d)

Vesting and Forfeiture. The Committee may, in its discretion and as set forth in
the Award Agreement, impose any restrictions on Restricted Stock Units and/or
their related Dividend Equivalents or Restricted Stock that it deems to be
appropriate, including conditioning the vesting or settlement of all or part of
any such Awards on the achievement or satisfaction of performance criteria (any
such Award, a “Performance Stock Unit” or “Performance Restricted Stock”).
Except as otherwise provided in an Award Agreement or other subsequent agreement
between a Participant and the Company or an Affiliate, the Restricted Stock
Units, related Dividend Equivalents and Restricted Stock granted to Participants
shall be subject to the following restrictions:

 

(i)

Vesting and Forfeiture. Subject to Section 5.4, if the restrictions have not
lapsed or been satisfied as of the Participant’s Termination of Service, the
Restricted Stock Units or Restricted Stock shall be forfeited by the Participant
if the termination is for any reason other than death, Disability or, if the
Restricted Stock Unit or Restricted Stock Award is granted on or after the
Restatement Date, Retirement.

14



--------------------------------------------------------------------------------

 

 

(ii)

Death or Disability. Except for Restricted Stock Units and Restricted Stock
granted subject to performance-based vesting conditions, all restrictions on
Restricted Stock Units and any related Dividend Equivalents or Restricted Stock
granted pursuant to this Section 4.4 shall lapse upon the Participant’s death or
Termination of Service due to Disability.

 

(iii)

Retirement.  Restricted Stock Units and Restricted Stock granted on or after the
Restatement Date are subject to the following provisions:

 

i.

Except for Restricted Stock Units and Restricted Stock granted subject to
performance-based vesting conditions, upon a Participant’s Retirement, all
restrictions on Restricted Stock Units and any related Dividend Equivalents or
Restricted Stock granted pursuant to this Section 4.4 shall lapse in accordance
with the original vesting schedule of the Award, subject to the immediate lapse
of all restrictions upon a Participant’s death.  

 

ii.

With respect to Restricted Stock Units and Restricted Stock granted subject to
performance-based vesting conditions, upon a Participant’s Retirement, all
restrictions will lapse on a pro rata portion of the Restricted Stock Units and
any related Dividend Equivalents or Restricted Stock granted pursuant to this
Section 4.4 that would otherwise have been determined by the Committee to have
been earned as of the end of the applicable performance period if the
Participant’s service had continued, with such pro rata portion determined by
dividing the number of days between the first day of the performance period and
the Retirement date, by the number of days in the applicable performance period.

 

iii.

Except as otherwise provided in an Award Agreement, if a Participant’s
Retirement results in an Award’s continued vesting or pro rata vesting based on
the Company’s actual levels of achievement of the applicable performance metrics
at the end of the performance period, as a condition thereof the Participant
agrees that for the remainder of any applicable continued vesting period or
actual performance period, he or she shall: (x) remain available to provide
service to the Company on an as-requested basis (which service, for purposes of
compliance with Section 409A of the Code, shall not exceed 20% of the
Participant’s pre-Termination of Service level of Service to the Company) and
(y) execute, in the discretion of the Company, a non-competition agreement in
favor of the Company in the form provided by the Company.

15



--------------------------------------------------------------------------------

 

 

(iv)

Legend. To enforce any restrictions that the Committee may impose on Restricted
Stock, the Committee shall cause a legend referring to the restrictions to be
placed on all certificates for Shares of Restricted Stock. When restrictions
lapse or are satisfied, a new certificate, without the legend, for the number of
Shares with respect to which restrictions have lapsed or been satisfied shall be
issued and delivered to the Participant.

 

(e)

Redemption of Restricted Stock Units. Restricted Stock Units may be redeemed for
cash or whole Shares, or a combination of cash and whole Shares, in the
discretion of the Committee, when the restrictions lapse and any other
conditions set forth in the Award Agreement have been satisfied; provided, that
with respect to any Restricted Stock Units subject to Section 409A of the Code
such redemption shall occur in a manner that complies with Section 409A of the
Code. Each Restricted Stock Unit may be redeemed for one Share or an amount in
cash equal to the Fair Market Value of a Share as of the date on which the
Restricted Stock Unit vests.

 

(f)

Deferred Units. Subject to Section 7.14 and to the extent determined by the
Committee, Participants may be permitted to request the deferral of payment of
vested Restricted Stock Units (including the value of related Dividend
Equivalents) to a date later than the payment date specified in the Award
Agreement, provided, that any such election be made in accordance with Section
409A of the Code. The Committee shall determine any terms and conditions on
deferral.

4.5 Other Stock-Based Awards. The Committee may, from time to time, grant Awards
(other than Stock Options, Stock Appreciation Rights, Restricted Stock Units or
Restricted Stock) to any Employee or Other Service Provider that consist of, or
are denominated in, payable in, valued in whole or in part by reference to, or
otherwise related to, Shares. These Awards may include, among other things,
phantom or hypothetical Shares. The Committee shall determine, in its discretion
and subject to Section 7.14, the terms and conditions that will apply to Other
Stock-Based Awards granted pursuant to this Section 4.5, including whether
Dividend Equivalents will be credited with respect to any such Award in the
event of a payment of dividends on Common Stock, and whether such Awards will be
settled in cash or whole Shares, or a combination of cash and whole Shares, when
the restrictions lapse and any other conditions set forth in the Award Agreement
have been satisfied. The terms and conditions of Other Stock-Based Awards shall
be set forth in the applicable Award Agreement and except as otherwise provided
in an Award Agreement or other subsequent agreement between a Participant and
the Company or an Affiliate, the Other Stock-Based Awards granted to
Participants shall be subject to the following restrictions:

 

(a)

Vesting. Subject to Section 5.4, if the restrictions on Other Stock-Based Awards
have not lapsed or been satisfied as of the Participant’s Termination of
Service, the Shares shall be forfeited by the Participant if the termination is
for any reason other than death, Disability or, if the Other Stock-Based Award
is granted on or after the Restatement Date, Retirement.

16



--------------------------------------------------------------------------------

 

 

(b)

Death or Disability. Except for Other Stock-Based Awards granted subject to
performance-based vesting conditions, restrictions on Other Stock-Based Awards
and any related Dividend Equivalents granted pursuant to this Section 4.5 shall
lapse upon the Participant’s death or Termination of Service due to Disability.

 

(c)

Retirement.  Other Stock-Based Awards granted on or after the Restatement Date
are subject to the following provisions:

 

(i)

Except for Other Stock-Based Awards granted subject to performance-based vesting
conditions, upon a Participant’s Retirement, all restrictions on Other
Stock-Based Awards and any related Dividend Equivalents granted pursuant to this
Section 4.5 shall lapse in accordance with the original vesting schedule of the
Award, subject to the immediate lapse of all restrictions upon a Participant’s
death.  

 

(ii)

With respect to Other Stock-Based Awards granted subject to performance-based
vesting conditions, upon a Participant’s Retirement, all restrictions will lapse
on a pro rata portion of the Other Stock-Based Awards and any related Dividend
Equivalents granted pursuant to this Section 4.5 that would otherwise have been
determined by the Committee to have been earned as of the end of the applicable
performance period if the Participant’s service had continued, with such pro
rata portion determined by dividing the number of days between the first day of
the performance period and the Retirement date, by the number of days in the
applicable performance period.

 

(iii)

Except as otherwise provided in an Award Agreement, if a Participant’s
Retirement results in an Award’s continued vesting or pro rata vesting based on
the Company’s actual levels of achievement of the applicable performance metrics
at the end of the performance period, as a condition thereof the Participant
agrees that for the remainder of any applicable continued vesting period or
actual performance period, he or she shall: (x) remain available to provide
service to the Company on an as-requested basis (which service, for purposes of
compliance with Section 409A of the Code, shall not exceed 20% of the
Participant’s pre-Termination of Service level of Service to the Company) and
(y) execute, in the discretion of the Company, a non-competition agreement in
favor of the Company in the form provided by the Company.

4.6 Cash-Based Awards. The Committee may, from time to time, grant Awards to any
Employee or Other Service Provider that are designated as Cash-Based Awards,
with the expectation that these Awards will be settled in cash, however, such
Cash-Based Awards may be settled in cash or whole Shares or a combination of
cash and whole Shares, as determined by the Committee. The value of these Awards
may be based in whole or in part or by reference to, or otherwise related to,
Shares, and may be granted subject to the achievement of one or more performance
goals as determined by the Committee from time to time. The Committee shall
determine, in its discretion and subject to Section 7.14, the terms and
conditions that will apply

17



--------------------------------------------------------------------------------

 

to Cash-Based Awards granted pursuant to this Section 4.6. The terms and
conditions of Cash-Based Awards shall be set forth in the applicable Award
Agreement and except as otherwise provided in an Award Agreement or other
subsequent agreement between a Participant and the Company or an Affiliate, the
Cash-Based Awards granted to Participants shall be subject to the following
restrictions:

 

(a)

Vesting. Subject to Section 5.4, if the restrictions on Cash-Based Awards have
not lapsed or been satisfied as of the Participant’s Termination of Service, the
Cash-Based Awards shall be forfeited by the Participant if the termination is
for any reason other than death, Disability or, if the Cash-Based Award is
granted on or after the Restatement Date, Retirement.

 

(b)

Death or Disability. Except for Cash-Based Awards granted subject to
performance-based vesting conditions, restrictions on Cash-Based Awards and any
related Dividend Equivalents granted pursuant to this Section 4.6 shall lapse
upon the Participant’s death or Termination of Service due to Disability.

 

(c)

Retirement.  Cash-Based Awards granted on or after the Restatement Date are
subject to the following provisions:

 

(i)

Except for Cash-Based Awards granted subject to performance-based vesting
conditions, upon a Participant’s Retirement, all restrictions on Cash-Based
Awards and any related Dividend Equivalents granted pursuant to this Section 4.5
shall lapse in accordance with the original vesting schedule of the Award,
subject to the immediate lapse of all restrictions upon a Participant’s death.  

 

(ii)

With respect to Cash-Based Awards granted subject to performance-based vesting
conditions, upon a Participant’s Retirement, all restrictions will lapse on a
pro rata portion of the Cash-Based Awards and any related Dividend Equivalents
granted pursuant to this Section 4.5 that would otherwise have been determined
by the Committee to have been earned as of the end of the applicable performance
period if the Participant’s service had continued, with such pro rata portion
determined by dividing the number of days between the first day of the
performance period and the Retirement date, by the number of days in the
applicable performance period.

 

(iii)

Except as otherwise provided in an Award Agreement, if a Participant’s
Retirement results in an Award’s continued vesting or pro rata vesting based on
the Company’s actual levels of achievement of the applicable performance metrics
at the end of the performance period, as a condition thereof the Participant
agrees that for the remainder of any applicable continued vesting period or
actual performance period, he or she shall: (x) remain available to provide
service to the Company on an as-requested basis (which service, for purposes of
compliance with Section 409A of the Code, shall not exceed 20% of the
Participant’s pre-Termination of Service level of Service to the Company) and
(y) execute, in the discretion of the Company, a non-competition agreement in
favor of the Company in the form provided by the Company.

18



--------------------------------------------------------------------------------

 

4.7 Termination for Cause. If a Participant incurs a Termination of Service for
Cause, then all outstanding Awards shall immediately be cancelled, except as
otherwise provided in an Award Agreement.

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

 

5.1 Shares Available. The Shares issuable under the Plan shall be authorized but
unissued Shares or Shares held in the Company’s treasury. The total number of
Shares with respect to which Awards may be issued under the Plan may equal but
may not exceed 15,000,000, subject to adjustment in accordance with Section 5.3;
provided, however, that from the aggregate limit, no more than 7,500,000 Shares
may be available for grant in the form of Incentive Stock Options.

5.2 Counting Rules.

 

(a)

The following Shares related to Awards to be issued under this Plan shall not
count against the limits set forth in Section 5.1:

 

(i)

Shares related to Awards paid in cash; and

 

(ii)

Shares related to Awards that expire, are forfeited or cancelled or terminate
for any other reason without issuance of Shares; and

 

(iii)

Any Shares issued in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of another company by the Company or
an Affiliate or a combination of the Company or an Affiliate with another
company.

 

(b)

For purposes of clarity, Shares that are tendered or withheld in payment of all
or part of the Exercise Price of an Award or in satisfaction of withholding tax
obligations, and Shares that are reacquired with cash tendered in payment of the
Exercise Price of an Award, shall not be reincluded in or added back to the
number of Shares available for issuance under the Plan. Upon the settlement of
any Stock Appreciation Right issued under the Plan, only the gross number of
Shares issued to the Participant or used to determine the settlement value will
count against the number of Shares available for issuance under the Plan.

5.3 Adjustment Upon Certain Changes.

 

(a)

Adjustments. In the event of any change in corporate structure affecting
outstanding Shares or the value thereof, including any dividend or distribution
(whether in cash, Shares or other property), stock split, reverse stock split,
spin-off, recapitalization, merger, reorganization, consolidation, combination
or exchange of shares or similar transaction, such adjustments and other
substitutions shall be made to the Plan and to outstanding Awards as the
Committee, in its sole discretion, deems equitable or appropriate, including
such adjustments in (i) the limitations set forth in Section 5.1, including the
maximum aggregate number, class and kind of securities that may be

19



--------------------------------------------------------------------------------

 

 

delivered under the Plan, and (ii) the number, class, kind and Exercise Price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the full or partial substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company).

 

(b)

Other Changes. The Committee may make other adjustments in the terms and
conditions of Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 5.3(a))
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits to be
made available under the Plan.

 

(c)

No Other Rights or Changes. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares or amount of other property subject to, or the
terms related to, any Award. Except as expressly provided by this Section 5.3,
and without limiting the generality of Section 6.1, no material adverse change
may be made to the terms of an Award granted to a Participant as a result of an
event described in this Section 5.3 without the consent of the Participant.

5.4 Change in Control.

 

(a)

Assumption Upon Change in Control; Accelerated Vesting Upon Certain Termination
Events. Unless otherwise provided in the applicable Award Agreement, in the
event of a Change in Control, if the successor company assumes or substitutes
for an outstanding Award (or in which the Company is the ultimate parent
corporation and continues the Award), then such Award shall be continued in
accordance with its applicable terms and vesting shall not be accelerated as
described in Section 5.4(b). For the purposes of this Section 5.4(a), an Award
shall be considered assumed or substituted for if, following the Change in
Control, the Award confers the right to purchase or receive, for each Share
subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Award, for each Share subject thereto, will
be solely

20



--------------------------------------------------------------------------------

 

 

common stock of the successor company or cash, in each case, substantially equal
in fair market value (determined as of the date of the Change in Control) to the
per share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding. Notwithstanding the
foregoing, in the event of a Participant’s Termination of Service involuntarily
without Cause or voluntarily by the Participant for Good Reason in such
successor company within two years following such Change in Control, the vesting
of each Award held by such Participant at the time of the Change in Control
shall be accelerated as described in Section 5.4(b) at such time.
Notwithstanding the foregoing, no Award shall be assumed or substituted pursuant
to this Section 5.4(a) to the extent such action would cause an Award not
otherwise “deferred compensation” within the meaning of Section 409A of the Code
to become “deferred compensation” within the meaning of Section 409A of the
Code.

 

(b)

Acceleration of Vesting Upon Change in Control. In the event of a Change in
Control after the date of the adoption of the Plan, unless provision is made in
connection with the Change in Control for the assumption, substitution or
continuation of an outstanding Award in accordance with Section 5.4(a), then the
vesting of such Award shall accelerate and all restrictions shall lapse as of
immediately prior to the Change in Control, and (i) in the case of an
outstanding Stock Option or Stock Appreciation Right, such Award shall be
exercisable as of immediately prior to such Change in Control, or (ii) in the
case of an Award other than a Stock Option or a Stock Appreciation Right, such
Award shall be settled or otherwise paid to the applicable Participant as soon
as practicable following such vesting. For purposes of determining vesting and
payment under this Section 5.4(b), all performance criteria (i) if the
performance period has been completed, shall be deemed achieved at actual levels
of achievement determined by the Committee in its sole discretion as of the date
of the Change in Control and (ii) otherwise, shall be deemed achieved at the
target level of achievement. Notwithstanding any provision of this Section
5.4(b), unless otherwise provided in the applicable Award Agreement, if any
amount payable pursuant to an Award constitutes deferred compensation within the
meaning of Section 409A of the Code, in the event of a Change in Control that
does not qualify as an event described in Section 409A(a)(2)(A)(v) of the Code,
such Award (and any other Awards that constitute deferred compensation that
vested prior to the date of such Change in Control but are outstanding as of
such date) shall vest and cease to be forfeitable but shall not be settled until
the earliest permissible payment event under Section 409A of the Code following
such Change in Control. Notwithstanding any other provision of the Plan, the
Committee, in its discretion, may determine that, upon the occurrence of a
Change in Control, (i) each Stock Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and such Participant shall receive, with respect to each Share
subject to such Stock Option or Stock Appreciation Right, an amount equal to the
excess of the fair market value (as determined by the Committee, in its
discretion, in a manner that complies with Section 409A of the Code) of such
Share immediately prior to the occurrence of such Change in Control over the
Exercise Price, as applicable, per Share of such Stock Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or

21



--------------------------------------------------------------------------------

 

 

more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine and (ii) each Stock Option and Stock
Appreciation Right outstanding at such time with an Exercise Price per Share
that exceeds the fair market value (as determined by the Committee, in its
discretion, in a manner that complies with Section 409A of the Code) of such
Share immediately prior to the occurrence of such Change in Control shall be
canceled for no consideration.

5.5 Fractional Shares. No fractional Shares shall be issued under the Plan, and
unless the Committee determines otherwise, an amount in cash equal to the Fair
Market Value of any fractional Shares that would otherwise be issuable shall be
paid in lieu of such fractional Shares. The Committee may, in its sole
discretion, cancel, terminate, otherwise eliminate or transfer or pay other
securities or other property in lieu of issuing any fractional Shares.

ARTICLE VI

AMENDMENT AND TERMINATION

 

6.1 Amendment. The Plan may be amended at any time and from time to time by the
Board without the approval of stockholders of the Company, except that no
revision to the terms of the Plan shall be effective until the amendment is
approved by the stockholders of the Company if such approval is required by the
rules of the New York Stock Exchange or such amendment materially increases the
number of Shares that may be issued under the Plan (other than an increase
pursuant to Section 5.3 of the Plan). No amendment of the Plan made without the
Participant’s written consent may materially adversely affect any right of a
Participant with respect to an outstanding Award unless such amendment is
necessary to comply with applicable law. The Plan may not be amended in any
manner adverse to the interests of Participants during the two-year period
following a Change in Control, unless such amendment is necessary to comply with
applicable law.

6.2 Termination. The Plan shall terminate upon the adoption of a resolution of
the Board terminating the Plan.

No Awards shall be granted under the Plan after it has terminated. The
termination of the Plan, however, shall not alter or impair any of the rights or
obligations of any Participant without such Participant’s written consent under
any Award previously granted under the Plan. After the termination of the Plan,
any previously granted Awards shall remain in effect and shall continue to be
governed by the terms of the Plan and the applicable Award Agreement.

ARTICLE VII

GENERAL PROVISIONS

 

7.1 Nontransferability of Awards. No Award under the Plan shall be subject in
any manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons shall otherwise acquire any rights therein,
except as provided below.

 

(a)

Any Award may be transferred by will or by the applicable laws of descent or
distribution.

22



--------------------------------------------------------------------------------

 

 

(b)

The Committee may provide in the applicable Award Agreement that all or any part
of an Award (other than an Incentive Stock Option) may, subject to the prior
written consent of the Committee, be transferred to one or more of the following
classes of donees: a family member; a trust for the benefit of a family member;
a limited partnership whose partners are solely family members; or any other
legal entity set up for the benefit of family members. For purposes of this
Section 7.1(b), a family member means a Participant and/or the Participant’s
spouse, children, grandchildren, parents, grandparents, siblings, nieces,
nephews and grandnieces and grandnephews, including adopted, in-laws and step
family members.

 

(c)

Except as otherwise provided in the applicable Award Agreement, any Nonqualified
Stock Option or Stock Appreciation Right transferred by a Participant pursuant
to Section 7.1(b) may be exercised by the transferee only to the extent that the
Award would have been exercisable by the Participant had no transfer occurred.
Any transferred Award shall be subject to all of the same terms and conditions
as provided in the Plan and in the applicable Award Agreement. The Participant
or the Participant’s estate shall remain liable for any withholding tax that may
be imposed by any federal, state or local tax authority, and the transfer of
Shares upon exercise of the Award shall be conditioned on the payment of any
withholding tax. The Committee may, in its discretion, disallow all or a part of
any transfer of an Award pursuant to Section 7.1(b) unless and until the
Participant makes arrangements satisfactory to the Committee for the payment of
any withholding tax. The Participant must immediately notify the Committee, in
the form and manner required by the Committee, of any proposed transfer of an
Award pursuant to Section 7.1(b). No transfer shall be effective until the
Committee consents to the transfer in writing.

 

(d)

Unless otherwise restricted by Company policy for Reporting Persons, Restricted
Stock may be freely transferred after the restrictions lapse or are satisfied
and the Shares are delivered; provided, however, that Restricted Stock awarded
to an affiliate of the Company may be transferred only pursuant to Rule 144
under the 1933 Act, or pursuant to an effective registration for resale under
the 1933 Act. For purposes of this Section 7.1(d), “affiliate” shall have the
meaning assigned to that term under Rule 144.

 

(e)

In no event may a Participant transfer an Incentive Stock Option other than by
will or the applicable laws of descent and distribution.

7.2 Withholding of Taxes.

 

(a)

Stock Options and Stock Appreciation Rights. Subject to Section 7.2(d), as a
condition to the delivery of Shares pursuant to the exercise of a Stock Option
or Stock Appreciation Right, the Committee may require that the Participant, at
the time of exercise, pay to the Company by cash, certified check, bank draft,
wire transfer or postal or express money order an amount sufficient to satisfy
any applicable tax withholding obligations. The Committee may also, in its
discretion, accept payment of tax withholding obligations through any of the
Exercise Price payment methods described in Section 4.3(d).

23



--------------------------------------------------------------------------------

 

 

(b)

Other Awards Payable in Shares. Subject to Section 7.2(d), the Company shall
satisfy a Participant’s tax withholding obligations arising in connection with
the release of restrictions on Restricted Stock Units, Restricted Stock and
Other Stock-Based Awards by withholding Shares that would otherwise be available
for delivery. The Company may also allow the Participant to satisfy the
Participant’s tax withholding obligations by payment to the Company in cash or
by certified check, bank draft, wire transfer, or postal or express money order.

 

(c)

Cash Awards. The Company shall satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

 

(d)

Withholding Amount. The Committee, in consideration of applicable accounting
standards, has full discretion to either (i) allow Participants to elect, or
(ii) otherwise direct as a general rule, to have the Company withhold Shares for
taxes at an amount that is not less than the applicable minimum statutory amount
and not more than the applicable maximum statutory amount.

7.3 Forfeiture Provisions. The Committee may, in its discretion, provide in an
Award Agreement that an Award granted thereunder shall be canceled if the
Participant, without the consent of the Company, while employed by or providing
services to the Company or any Affiliate or for a period after Termination of
Service, (a) violates a noncompetition, non-solicitation, non-disclosure,
confidentiality, or non-disparagement covenant or agreement, (b) otherwise
engages in activity that is in conflict with or adverse to the interest of the
Company or any Affiliate, including fraud or conduct contributing to any
financial restatements or irregularities, as determined by the Committee in its
sole discretion, or (c) to the extent applicable to the Participant, otherwise
violates any policy adopted by the Company or any Affiliate relating to the
recovery of compensation granted, paid, delivered, awarded or otherwise provided
to any Participant by the Company or any Affiliate as such policy is in effect
on the date of grant of the applicable Award or, to the extent necessary to
address the requirements of applicable law (including Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as codified
in Section 10D of the Exchange Act, Section 304 of the Sarbanes-Oxley Act of
2002 or any other applicable law), as may be amended from time to time. The
Committee may also provide in an Award Agreement that (i) a Participant will
forfeit any gain realized on the vesting or exercise of such Award if the
Participant engages in any activity referred to in the preceding sentence, or
(ii) a Participant must repay the gain to the Company realized under a
previously paid Award if the Participant engages in any activity referred to in
the preceding sentence or a financial restatement reduces the amount that would
have been earned under such Award. Notwithstanding the foregoing, none of the
non-disclosure restrictions in this Section 7.3 or in any Award Agreement shall,
or shall be interpreted to, impair the Participant from exercising any legally
protected whistleblower rights (including under Rule 21F under the Exchange
Act).

7.4 Code Section 83(b) Elections. The Company, the Affiliates, and the Committee
have no responsibility for a Participant’s election, attempt to elect or failure
to elect to include the value of an Award of Restricted Stock or other Award
subject to Section 83 of the Code in the Participant’s gross income for the year
of grant pursuant to Section 83(b) of the Code. Any Participant who makes an
election pursuant to Section 83(b) of the Code shall promptly provide the
Committee with a copy of the election form.

24



--------------------------------------------------------------------------------

 

7.5 No Implied Rights. The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, shall not be
construed as conferring any legal or other right upon any Participant for the
continuation of service through the end of any vesting period or other
applicable period. The Company and the Affiliates expressly reserve the right,
which may be exercised at any time and in the Company’s or an Affiliate’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect that discharge might have upon him or her as a Participant in the
Plan. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated.

7.6 No Obligation to Exercise Awards; No Right to Notice of Expiration Date. The
grant of a Stock Option or Stock Appreciation Right shall impose no obligation
upon the Participant to exercise the Award. The Company, the Affiliates, and the
Committee have no obligation to inform a Participant of the date on which a
Stock Option or Stock Appreciation Right lapses except in the Award Agreement.

7.7 No Rights as Stockholders. A Participant granted an Award under the Plan
shall have no rights as a stockholder of the Company with respect to the Award
unless and until certificates for the Shares underlying the Award are registered
in the Participant’s name and delivered to the Participant. The right of any
Participant to receive an Award by virtue of participation in the Plan shall be
no greater than the right of any unsecured general creditor of the Company.

7.8 Indemnification of Committee. The Company shall indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or a delegate of the Committee.

7.9 No Required Segregation of Assets. Neither the Company nor any Affiliate
shall be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.

7.10 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or an Affiliate. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and shall not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or any Affiliate, except as the
employee benefit plan otherwise provides. The adoption of the Plan shall have no
effect on Awards made or to be made under any other benefit plan covering an
employee of the Company or an Affiliate or any predecessor or successor of the
Company or an Affiliate.

7.11 Awards in Foreign Countries. The Committee has the authority to grant
Awards to Employees and Other Service Providers who are foreign nationals or
employed outside the United States on any different terms and conditions than
those specified in the Plan that the Committee, in its discretion, believes to
be necessary or desirable to accommodate differences in applicable law, tax
policy, or custom, while furthering the purposes of the Plan. The Committee may
also approve any supplements to the Plan or alternative versions of the Plan as
it believes to

25



--------------------------------------------------------------------------------

 

be necessary or appropriate for these purposes without altering the terms of the
Plan in effect for other Participants; provided, however, that the Committee may
not make any supplemental or alternative version that (a) increases limitations
contained in Section 4.3(e); (b) increases the number of Shares available under
the Plan, as set forth in Section 5.1; (c) causes the Plan to cease to satisfy
any conditions under Rule 16b-3 under the Exchange Act or (d) otherwise contains
terms that would require approval by the stockholders of the Company under the
rules of the New York Stock Exchange.  A supplement to the Plan for grants of
Restricted Stock Units to French employees is attached to, and made a part of
this Plan, as Attachment A.

 

7.12 Securities Matters.

 

 

(a)

The Company shall be under no obligation to effect the registration pursuant to
the 1933 Act of any Shares to be issued hereunder or to effect similar
compliance under any state laws. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing Shares pursuant to the Plan unless and until the
Company is advised by its counsel that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
Shares are traded. The Committee may require, as a condition to the issuance and
delivery of certificates evidencing Shares pursuant to the terms hereof, that
the recipient of such Shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee
deems necessary or desirable.

 

(b)

The exercise of any Award granted hereunder shall only be effective at such time
as counsel to the Company shall have determined that the issuance and delivery
of Shares pursuant to such exercise is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Shares are traded. The Company may, in its sole discretion,
defer the effectiveness of an exercise of an Award hereunder or the issuance or
transfer of Shares pursuant to any Award pending or to ensure compliance under
federal or state securities laws. The Company shall inform the Participant in
writing of its decision to defer the effectiveness of the exercise of an Award
or the issuance or transfer of Shares pursuant to any Award. During the period
that the effectiveness of the exercise of an Award has been deferred, the
Participant may, by written notice, withdraw such exercise and obtain the refund
of any amount paid with respect thereto.

7.13 Governing Law; Severability. The Plan and all determinations made and
actions taken under the Plan shall be governed by the internal substantive laws,
and not the choice of law rules, of the State of Delaware and construed
accordingly, to the extent not superseded by applicable U.S. federal law. If any
provision of the Plan is held unlawful or otherwise invalid or unenforceable in
whole or in part, the unlawfulness, invalidity or unenforceability shall not
affect any other parts of the Plan, which shall remain in full force and effect.

26



--------------------------------------------------------------------------------

 

7.14 Section 409A of the Code. With respect to Awards subject to Section 409A of
the Code, this Plan is intended to comply with the requirements of such Section,
and the provisions hereof shall be interpreted in a manner that satisfies the
requirements of such Section, and the Plan shall be operated accordingly. If any
provision of this Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition shall
be interpreted and deemed amended so as to avoid this conflict. Any reservation
of rights or discretion by the Company or the Committee hereunder affecting the
timing of payment of any Award subject to Section 409A of the Code shall only be
as broad as is permitted by Section 409A of the Code.

7.15 Payments to Specified Employees. Notwithstanding anything herein or in any
Award Agreement to the contrary, if a Participant is a “specified employee”
(within the meaning of Section 409A(2)(B) of the Code) as of the date of such
Participant’s separation from service (as determined pursuant to Section 409A of
the Code), any Awards subject to Section 409A of the Code payable to such
Participant as a result of his or her separation from service, shall be paid on
the first business day of the first calendar month that begins after the
six-month anniversary of the date of the separation from service, or, if
earlier, the date of the Participant’s death.

 

27



--------------------------------------------------------------------------------

 

ATTACHMENT A

 

2018 STOCK INCENTIVE PLAN

OF

RESIDEO TECHNOLOGIES, INC. AND ITS AFFILIATES

 

 

French Sub-Plan for Restricted Stock Units

This Sub-Plan to the 2018 Stock Incentive Plan of Resideo Technologies, Inc. and
its Affiliates (the “Plan”), contains the rules which, together with the
provisions of the Plan, govern the operation of the Plan insofar as it applies
to Awards made to Employees of the Company or its affiliates in France provided
the award document evidencing such Award refers to this Sub-Plan.

The terms and conditions of the Plan are modified by this Sub-Plan for France in
order to comply with the provisions of Articles L. 225-197-1 to L. 225-197-6 of
the French Commercial Code. This Sub-Plan shall be construed and operated with
that intention.

 

Under this Sub-Plan, the Participants shall be awarded only Restricted Stock
Units as defined hereinafter in Section 1.

 

This Sub-Plan has been established to enable the Restricted Stock Units to
qualify for the favorable French income tax and social security regime set out
in the French tax code (article 80 quaterdecies) and in the French social
security code (article L. 242-1) applicable in France to “qualified” free-shares
plan implemented after August 7, 2015 in accordance with the provisions of “La
loi pour la croissance, l'activité et l'égalité des chances économiques”,
however nothing in this Sub-Plan shall be construed as a guarantee or an
undertaking by the Company or any of its subsidiaries that such regime will
effectively apply.

 

This Sub-Plan should be read in conjunction with the rules of the Plan and
Awards granted under this Sub-Plan are subject to the terms and conditions of
the Plan applicable to Restricted Stock Units except to the extent that the
terms and conditions of the Plan differ from or conflict with the terms and
conditions set out in this Sub-Plan, in which event, the terms set out in this
Sub-Plan shall prevail.

 

Initially capitalized terms used herein and which are not defined in Section 1
below shall have the meanings ascribed to such terms in the Plan. Reference to
the singular shall include reference to the plural.

 

An Award of Restricted Stock Units shall be subject to the terms of this
Sub-Plan provided the applicable Award Agreement notifying of such Award refer
specifically to this Sub-Plan.

 

The terms and conditions applicable to the Awards granted under this Sub-Plan
are the terms and conditions set out in the rules of the Plan, modified as
follows.

 

Attachment A-1



--------------------------------------------------------------------------------

 

1.DEFINITIONS

 

1.1.Award

 

The term “Award” shall mean Restricted Stock Units granted pursuant to the terms
and conditions of this Sub-Plan.

 

1.2.Restricted Stock Units

 

The term “Restricted Stock Units” shall mean conditional rights to receive, for
no consideration, Shares granted under the Plan as amended by this Sub-Plan.

 

1.3.Disability

 

The term “Disability” shall mean a disability corresponding to the second or the
third categories of Article L. 341-4 of the French Social Security Code.

 

1.4.Employee

 

The term “Employee” shall mean a current salaried employee, as defined by French
labor law.

 

1.5.Participant

 

The term “Participant” shall mean an Employee of the Company or an Affiliate
having a capital link as defined in Article L. 225-197-2 of the French
Commercial Code.

 

Restricted Stock Units shall not be awarded to any Participant who is holding
Shares representing 10% or more of the Company’s capital at the date of the
award or who may hold Shares representing 10% or more of the Company’s capital
due to the award of Restricted Stock Units.

 

2. NUMBER OF SHARES GRANTED

 

Notwithstanding any other provision of the Plan, the total number of Shares
granted freely under this Sub-Plan shall not exceed 10% of the Company’s share
capital.

 

3.SETTLEMENT OF AWARDS

 

Notwithstanding any other provision of the Plan, the Awards shall only be
settled by delivery of Shares and no cash shall be paid to Participants in
connection with the settlement of an Award even in consideration of fractional
shares.

 

4. DIVIDEND EQUIVALENTS

 

Notwithstanding any other provision of the Plan and notably Section 4.4, the
Awards granted under this Sub-Plan shall not give rise to the right to any
Dividend Equivalent.

Attachment A-2



--------------------------------------------------------------------------------

 

 

5.MINIMUM PERIOD BEFORE WHICH THE TRANSFER OF PROPERTY OF SHARES CANNOT OCCUR

 

Notwithstanding any other provision of the Plan, the Restricted Stock Units
granted pursuant to this Sub-Plan shall not vest and the Shares underlying the
Awards shall not be delivered to Participants before the end of a minimum
one-year period as from the grant date, except in the event of death as
described below in Section 9.

 

6.SALE RESTRICTIONS

 

Notwithstanding any other provisions of the Plan, and in the event the Shares
are delivered to the Participant before the second anniversary of the grant
date, the sale of Shares underlying the Restricted Stock Units granted under
this Sub-Plan shall not occur prior to the second anniversary of the grant date,
except in any event provided for under French law as an exception to this
minimum time period before which the shares cannot be sold, and notably in the
event of Disability and death as described below in Sections 8 and 9.

 

7.SPECIFIC CLOSED PERIODS DURING WHICH THE SHARES CANNOT BE DISPOSED OF

 

Notwithstanding any other provision of the Plan, once definitively delivered,
Shares may not be disposed of within the periods as set forth in Article L.
225-197-1, I of the French Commercial Code.

 

8.DISABILITY

 

Notwithstanding any other provision of the Plan, in the event of Disability of a
Participant during the restriction on sale restriction period, if any, Shares
delivered shall become immediately disposable.

 

9.TRANSFER TO HEIRS

 

Notwithstanding any other provision of the Plan, in the event of death of a
Participant, his/her heirs are entitled to request that the numbers of Shares
corresponding to the unvested Restricted Stock Units at the date of death be
delivered, provided such request is made within six months as from the date of
death. Shares delivered shall become immediately disposable.

 

10.ADJUSTMENT OF THE AWARD

 

Notwithstanding any other provision of the Plan, the number of Awards, as well
as the number of Shares to be delivered cannot be adjusted or modified except:

 

 

(i)

in cases which would be authorized or rendered compulsory under French law

 

(ii)

in the event of operations performed on the share capital of the Company before
the delivery of the Shares; in which cases the Committee is authorized to adjust
the number of Shares to be delivered but only in order to protect the rights of
the Participant and to guarantee the neutrality of such operations.

Attachment A-3



--------------------------------------------------------------------------------

 

 

11.EXCHANGE OF SHARES DURING THE SALE RESTRICTION PERIOD

 

In the event of an exchange of Shares resulting from a public offer, a merger, a
spin-off, a stock-split or a reverse stock split operation performed during the
sale restrictions period described in Section 6 above, such sale restrictions,
if any, remain applicable to the Shares received in the exchange for the time
period remaining at the date of the exchange.

 

12.DEFINITIVE DELIVERY OF THE SHARES

 

Notwithstanding any other provision of the Plan, once delivered to the
Participant (or to his or her heirs), the Shares are definitively delivered and
cannot be cancelled or rescinded and a Participant cannot be forced to return
the Shares.

 

13.NO SHARES WITHHOLDING

 

Notwithstanding any other provision of the Plan and notably Section 7.2, no
Shares available for delivery shall be withheld to cover taxes.

 

14.VOLUNTARY DEFERRAL OF THE AWARD

 

Notwithstanding any other provision of the Plan, the Committee cannot require or
permit the Participants to defer the receipt or issuance or Shares.

 

15.CHANGES TO THE PLAN AND SUB-PLAN

 

The Committee or the Board may at any time amend the Plan and Sub-Plan, provided
that no such amendment shall adversely affect the rights of any Participant with
respect to an Award granted under this Sub-Plan without such Participant’s
consent and provided that such amendments are not inconsistent with French law
and, in particular, French legislation regarding the granting of free shares, as
defined in Articles L. 225-197-1 to L. 225-197-6 of the French Commercial Code
and French Labor law.

 

In the event the amendments are not permitted by French law and notably French
legislation applicable to the grant of free shares as set forth, in Articles L.
225-197-1 to L. 225-197-6 of the French Commercial Code, such amendments shall
not apply to Restricted Stock Units previously granted.

 

16.PERIOD DURING WHICH RESTRICTED STOCK UNITS CAN BE GRANTED UNDER THIS SUB-PLAN

 

No Awards can be granted under this Sub-Plan more than 76 months after the date
on which this Sub-Plan is approved.

 

Attachment A-4



--------------------------------------------------------------------------------

 

17.PARTICIPANT ACCOUNT

 

The Shares delivered under this Sub-Plan shall be recorded in an account in the
name of the Participant with the Company or a broker or in such manner as the
Committee may otherwise determine to ensure compliance with this Sub-Plan.

 

18.NON-TRANSFERABILITY OF THE AWARD

 

Notwithstanding any other provision of the Plan, Awards shall not be transferred
or otherwise disposed of, except in the event of death as described above in
Section 9.

 

19.SEVERABILITY

 

The terms and conditions provided in the Sub-Plan are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable under
French law, in whole or in part, the remaining provisions shall nevertheless be
binding and enforceable.

 

Attachment A-5

